PER CURIAM:
The claimant in its Notice of Claim alleges that between July 14, 1972 and November 7,1973 it shipped certain medical merchandise to respondent’s Weston State Hospital, and that during the above-mentioned period invoices totalling $586.80 were not paid. Respondent in its answer admits that the merchandise was *86received, but that the correct total amount of the unpaid invoices is $545.96. At the hearing the Court was advised that claimant was willing to accept the sum of $545.96 in full statisfaction of its claim.
In consideration of the foregoing, the Court awards the sum of $545.96 to the claimant.
Award of $545.96.